Citation Nr: 0011889	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension benefits on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
September 1993 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran is in receipt of VA pension benefits based 
on: 1) major depression, anxiety reaction with abdominal 
complaints, headaches, dizziness, and nausea, rated 
70 percent disabling, and 2) diabetes mellitus without 
retinopathy, evaluated 20 percent disabling.  

2.  The veteran does not have a single disability rated or 
ratable at 100 percent.  


CONCLUSION OF LAW

The criteria for special monthly pension based on housebound 
status are not met.  38 U.S.C.A. §§ 1502(c), 1521, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.351 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran has been determined to be permanently totally 
disabled due to non-service-connected disabilities since 
1975.  

A VA examination for housebound status or permanent need for 
regular aid and attendance was conducted in October 1993.  
The veteran's primary complaint was reported to be pain in 
his left foot due to callus on the first metatarsal.  The 
examiner noted that the veteran was well nourished and well 
developed and was in no apparent distress.  The report states 
that there were no restrictions regarding his upper 
extremities.  Concerning his lower extremities, the examiner 
indicated that the veteran had bilateral calluses that he 
received care for in the Podiatry clinic.  It was also noted 
that he needed a cane for ambulation.  The examiner stated 
that the veteran was not restricted to his home; he could 
walk up to one block and, after resting to catch his breath, 
could walk farther.  The examiner further noted that the 
veteran ambulated well.  

In November 1993, additional examinations were undertaken.  A 
general medical examiner recorded that the veteran was a non-
insulin-dependent diabetic for which he took pills.  He 
reported having hypertension and pain in his left foot due to 
corns and bunions; he walked with a cane.  He also indicated 
that he had a vocal cord lesion.  On examination, the only 
pertinent abnormal clinical findings were bunions and 
calluses on his feet and a definite tremor over his entire 
head and chest that seemed to come and go.  His blood 
pressure was recorded as 144/88.  On ophthalmologic 
examination, the veteran's distant vision was 20/25 in each 
eye to pinhole, with 20/60 near vision.  Early cataract 
changes were noted in both eyes, but there was no diabetic 
retinopathy.  A psychiatric examiner stated that there was 
slight psychomotor retardation.  He indicated that the 
veteran reported that he had attempted suicide one week 
previously by trying to cut his wrists, but he was stopped by 
his girlfriend.  The veteran's affect was limited, but 
intense, and his mood was depressed.  His concentration was 
poor and his thinking was concrete.  Judgment and insight 
were present.  His immediate recall was fair.  The examiner 
indicated that the veteran's current Global Assessment of 
Functioning (GAF) score was 45.

Another aid and attendance/housebound examination was 
conducted in November 1993.  The examiner stated that the 
veteran was driven to the appointment by a girlfriend who 
reportedly was always in attendance on him.  He indicated 
that there were no functional restrictions of the upper 
extremities and that the lower extremities were "fine," 
except that the veteran's feet were painful due to calluses 
and bunions.  The examiner stated that the veteran's ability 
to protect himself from hazards was poor, due mainly to his 
psychiatric condition.  Regarding ambulation it was noted 
that the veteran could walk 1 or 2 blocks without assistance 
and that he used a cane "when he wants to."  

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1994.  He stated that he walked 
about a block once or twice a week, but that he wife walked 
with him.  He indicated that whenever he left his home he 
would get tired and short-winded.  He described his nerves as 
"real bad," that he avoided crowds of people, that he was 
irritable, and that he was constantly depressed and had 
attempted suicide a couple times, but was stopped by his 
wife.  The veteran reported that he saw a psychiatrist once a 
month.  He described his typical day as consisting of 
watching TV and taking a nap when he got tired of watching 
TV.  

A private physician submitted a statement in July 1995 
listing the veteran's diagnoses as diabetes mellitus on 
insulin, hypertension, headache, depression, and neuropathy.  
He marked the form, indicating that the veteran was able to 
walk unaided, that he was able to feed and bathe himself, 
that he was able to care for the wants of nature, that he was 
confined to a bed [sic], that he was able to sit up, that he 
was not blind, that he was unable to drive, that he could not 
leave the house due to complaints of tiredness and shortness 
of breath, and that he did not require nursing home care.  
The examiner commented that the veteran "needs some help."  

A VA examination for aid and attendance/housebound was again 
conducted in September 1995.  The examiner commented that the 
veteran did not need an attendant or nurse, but didn't drive 
because of his history of seizures, but his seizures had been 
inactive for 2-3 years.  He was brought to the examination by 
a friend and was able to walk around the grounds without 
difficulties.  It was noted that the veteran was not blind.  
The veteran's complaints were "Psychiatric problems.  His 
feet are painful.  He has headaches and his stomach hurts.  
He is short of breath occasionally."  The examiner did not 
comment on the veteran's upper extremities, but indicated 
that his lower extremities worked well and had no problems.  
The only lower extremity problem that the veteran reported 
was a callus and bunion on his feet, with a 1994 
bunionectomy.  It was again noted that the veteran walked 
about and went out with friends.  The examiner stated that 
the veteran was able to walk without assistance for at least 
half a mile using a cane and that he went outside whenever he 
wanted to, without any restrictions that he noted.  

Analysis 

The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

The law and regulation provide that increased pension is 
payable to a veteran who is entitled to non-service-connected 
pension and who is not in need of regular aid and attendance 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities the veteran: 
(1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or 
(2) Is "permanently housebound" by reason of 
disability or disabilities. This requirement is met when 
the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it 
is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to his house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout such veteran's lifetime.  38 U.S.C.A. 
§ 1502(c).  

The record does not reflect that the veteran has a single 
permanent disability that is rated or ratable at 100 percent.  
The veteran appears to be most impaired by his psychiatric 
disability, which the RO has rated 70 percent disabling.  
Several examiners in recent years, including a VA 
psychiatrist, have indicated that the veteran does indeed 
have "psychiatric problems."  But no examiner has reported 
psychiatric symptoms or clinical findings indicative of total 
disability.  In fact, the psychiatric examiner in 1993 listed 
a GAF score of 45, reflective of serious, but not totally 
disabling, impairment in social and industrial ability.  

Under the general rating formula for psychoneurotic disorders 
that was in effect prior to November 1996, a noncompensable 
evaluation is assigned when there are neurotic symptoms which 
may somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 
10 percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9405.  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (1999).  

When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Evaluating the veteran's psychiatric disorder under the 
criteria in effect prior to November 1996, the Board notes 
that the medical evidence shows that, although he has 
psychiatric symptoms indicative of serious impairment in both 
social and industrial adaptability, as reflected in the 1993 
psychiatric examiner's assignment of GAF score of 45, no 
examiner has stated that he is unemployable because of his 
psychiatric disability.  Further, there is no evidence that 
the veteran's attitudes towards others are so adversely 
affected as to result in his virtual isolation in the 
community; he still gets out of the house occasionally and 
goes for short walks and he sees a psychiatrist on a monthly 
basis.  Moreover, there is no evidence of psychoneurotic 
symptoms that border on gross repudiation of reality.  The 
criteria for a 100 percent rating under the old rating 
criteria are not met.  

Likewise, there is no evidence that the veteran has any of 
the manifestations that are required for a 100 percent rating 
under the revised rating criteria.  No examiner has reported 
gross impairment of the veteran's thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, any difficulty performing the activities of daily 
living, any disorientation to time or place, or significant 
memory loss.  Although the veteran testified that he 
frequently thinks about committing suicide and he reportedly 
has attempted suicide at least once, no examiner in recent 
years has expressed any fear that the veteran is in 
persistent danger of hurting himself or others.  

The evidentiary record simply does not show that the 
veteran's psychiatric symptoms are so disabling as to warrant 
assignment of a 100 percent rating under either set of rating 
criteria.  

Inasmuch as the record indicates that his psychiatric 
disability is by far the most disabling of his disabilities, 
the Board finds that there is no evidence that the veteran 
has a single disability that is rated or ratable at 
100 percent disabling.  Lacking such a disability, no further 
analysis is necessary.  The criteria for housebound status 
are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Special monthly pension benefits on account of being 
housebound is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

